Citation Nr: 1146963	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  06-06 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.  

2.  Entitlement to an effective date earlier than February 8, 2005, for the grant of a total evaluation due to individual unemployability (TDIU) as a result of service-connected disabilities.

3.  Entitlement to an effective date earlier than February 8, 2005, for the grant of Dependents' Educational Assistance (DEA).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to June 1959, and July 1963 to July 1982.

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned at the RO at a videoconference hearing in August 2007; the transcript is of record.  This matter was remanded in January 2008 and June 2009.

In the November 15, 2011 Informal Hearing Presentation, the Veteran's representative stated that the Veteran contends that service connection should be in effect for diabetes mellitus, type II, from 1990, the period of time in which he filed his claim.  Service connection is in effect for diabetes mellitus, effective June 21, 1990, and the effective date assigned to the grant of service connection for diabetes mellitus, type II, is not in appellate status.  Likewise, the Board draws the representative's attention to the case of Rudd v. Nicholson, 20 Vet. App. 296 (2006), which states that there can be no freestanding claim for an earlier effective date because to allow such a claim would be contrary to the principle of finality set forth in 38 U.S.C.A. § 7105 (West 2002).  In any event, such matter is not currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Review of the record reveals that there has not been proper compliance with the Board's January 2008 and June 2009 Remands.  The RO/AMC was instructed to schedule the Veteran for a VA examination pertaining to his diabetes mellitus, type II, in order to determine the effect, if any, of diabetes on the Veteran's social and industrial activities; the degree of control achieved in response to medication; whether a restricted diet was required; and whether there is progressive loss of weight and strength, and if so, the extent and severity thereof.  

The March 2008 VA examination report addressed only the issue of whether a restricted diet was required.  It did not address the effect of diabetes on the Veteran's social and industrial activities; the degree of control achieved in response to medications; or whether there is a progressive loss of weight and strength.

The January 2011 VA examination report reflects the examiner's notation of 'No' when asked whether the Veteran is restricted in the ability to perform strenuous activities.  The VA examiner did not provide further comment or rationale, and failed to discuss the effect on the Veteran's social and industrial activities; the degree of control achieved in response to medication; whether a restricted diet was required; and whether there is progressive loss of weight and strength, and if so, the extent and severity thereof.  

It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to assure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, a Remand is required to ensure that the orders of the Board's January 2008 and June 2009 Remands are carried out.  

The above issue raises questions as to the parameters of the Veteran's service-connected disabilities within one year prior to filing of his TDIU claim.  The Veteran filed his claim for entitlement to an increased rating for diabetes mellitus in June 2003.  In Norris v. West, 12 Vet. App. 413 (1999), the United States Court of Appeals for Veterans Claims (Court) held that a rating-increase claim may include a total rating claim where the veteran meets the § 4.16(a) schedular requirements and the record on appeal includes evidence of unemployability based on a service-connected disability or disabilities.  Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.

Hence, the Veteran's June 2003 claim for an increased rating for his diabetes mellitus includes consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16 (2011).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Under 38 C.F.R. § 4.16(b), all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Therefore, rating boards should submit to the Director, Compensation and Pension service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 

Before a finding may be made that entitlement to submission of the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration is warranted, there must be a showing of marked interference with employment, or an inability to secure or follow a substantially gainful occupation by reason of service-connected disability.  The evidence of record reflects that the Veteran has not worked since in or about 1990, which may be due to his diabetes mellitus and other service-connected and nonservice-connected disabilities.  

A TDIU is in effect from February 8, 2005; however, the Veteran has claimed entitlement to an earlier effective date.  The Board notes that from January 1, 1991 his service-connected disabilities have a combined evaluation of 30 percent, from July 11, 2003 his service-connected disabilities have a combined evaluation of 50 percent, and from February 8, 2005, his service-connected disabilities have a combined evaluation of 80 percent.  Thus, based on the disability ratings in effect from January 1, 1991 and July 11, 2003, his service-connected disabilities do not meet the percentage standards per § 4.16(a).  If the Veteran was to be granted a disability rating in excess of 20 percent for his diabetes mellitus, type II, effective a date earlier than February 8, 2005, then this could result in his service-connected disabilities meeting the percentage standards per § 4.16(a).  

Thus, the outcome of this Remand, specifically the findings documented in a VA examination report (and other medical evidence) pertaining to his diabetes mellitus, type II, could have an effect on his entitlement to an earlier effective date for a TDIU and DEA.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

The Veteran should be afforded a VA examination to assess whether for the period prior to February 8, 2005, his diabetes mellitus; chronic renal insufficiency with ischemic left ventricular dysfunction and hypertension (30 percent from June 8, 2004); status post left cerebellar and right parietal cerebrovascular accident, with mild gait disturbance (10 percent from January 1, 1991); hypertension, status post left carotid endarterectomy (0 percent from June 21, 1990 to June 8, 2004); and, erectile dysfunction (0 percent from June 8, 2004) represented marked interference with employment, or had an effect on his ability to secure or follow a substantially gainful occupation, and the date such disabilities had an effect on his ability to secure or follow a substantially gainful occupation.  

If the percentage standards are not met as set forth in § 4.16(a) for any period from June 6, 2002 (see 38 C.F.R. § 3.400(o)(2)) and prior to February 8, 2005, the Veteran's claim should be submitted to the Director, Compensation and Pension Service for extraschedular consideration per § 4.16(b).  Appropriate action to develop the record in this regard is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA examination with a physician with appropriate expertise to determine the severity of his diabetes mellitus, type II.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  All indicated studies should be performed.  

The examiner should state whether or not the Veteran's diabetes mellitus requires regulation of activities and provide a rationale for any such finding.

The examiner should describe in detail the effect, if any the diabetes mellitus has on the Veteran's social and industrial activities (e.g., whether the diabetes requires avoidance of strenuous occupational and/or recreational activities and other regulation of activities); the degree of control achieved in response to medication (i.e., is the diabetes well-controlled, poorly-controlled, or uncontrolled); and whether there is a progressive loss of weight and strength, and if so, the extent and severity thereof.  

The VA examiner should proffer an opinion as to the impact the Veteran's service-connected diabetes mellitus, type II; chronic renal insufficiency with ischemic left ventricular dysfunction and hypertension (30 percent from June 8, 2004); status post left cerebellar and right parietal cerebrovascular accident, with mild gait disturbance (10 percent from January 1, 1991); hypertension, status post left carotid endarterectomy (0 percent from June 21, 1990 to June 8, 2004); and, erectile dysfunction (0 percent from June 8, 2004), had on his ability to work for any period prior to February 8, 2005.  The examiner should attempt to distinguish the impairment related to his service-connected disabilities (during the period in question), and other nonservice-connected disabilities.  The examiner should provide supporting rationale for this opinion.

2.  If the percentage standards are not met as set forth in § 4.16(a) for any period prior to February 8, 2005, the RO/AMC should submit the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration as to whether his diabetes mellitus, type II; chronic renal insufficiency with ischemic left ventricular dysfunction and hypertension (30 percent from June 8, 2004); status post left cerebellar and right parietal cerebrovascular accident, with mild gait disturbance (10 percent from January 1, 1991); hypertension, status post left carotid endarterectomy (0 percent from June 21, 1990 to June 8, 2004); and, erectile dysfunction (0 percent from June 8, 2004), precluded the Veteran from participating in gainful employment for which he was qualified for any period prior to February 8, 2005.  
3.  After completion of the above, the RO/AMC should adjudicate the issues of entitlement to an increased disability rating for diabetes mellitus, type II; entitlement to an earlier effective date for the grant of a TDIU; and, entitlement to an earlier date for the grant of DEA benefits.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

